Citation Nr: 1527440	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Appellant's spouse died in 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012  administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippine, which reopened a previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits and denied this claim on the merits.  The RO found that, despite the submission of new and material evidence, it still did not indicate that the Appellant's spouse could be recognized as a Veteran for purposes of establishing legal entitlement to VA death benefits.  The Appellant disagreed with this decision in November 2012.  She perfected a timely appeal in February 2014.

The Board observes that, in an August 2009 administrative decision, the RO determined that new and material evidence had not been received sufficient to reopen the Appellant's previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.  The Appellant did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Appellant also did not submit any statements relevant to this claim within 1 year of the August 2009 administrative decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board next observes that, in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, in DIC claims where service department certification of a Veteran's active service is required, an Appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  In Capellan, the widow of a Filipino Veteran who died at the Battle of Bataan in early 1942 had submitted multiple affidavits attesting to the Veteran's active service in the U.S. Armed Forces after the service department had certified that the Veteran had no recognized guerilla service and had not been on active service in the U.S. Armed Forces during World War II.  The Federal Circuit held in Capellan that it was a violation of the VCAA's duty to assist for VA not to request service department review of additional or new documents or evidence provided by an Appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit found that "when a claimant submits evidence establishing that the service department's certification was based upon erroneous information, a second certification may be required."  Id., at 1381 (internal quotations omitted).  Further, the Federal Circuit held that VA "shall request verification of service from the service department" when an Appellant identified or submitted new information concerning a Veteran's alleged active service and there was no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an Appellant.  Id. (citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  The Federal Circuit concluded in Capellan that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  In this regard, the Federal Circuit noted that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 "explicitly require the consideration of all evidence submitted by the claimant."  Id., at 1382.  

It appears that the RO has submitted all documents received from the Appellant in support of her claim to the National Personnel Records Center in St. Louis, Missouri (NPRC), for verification (and re-verification) of the alleged service of the Appellant's spouse.  Accordingly, the Board finds that, to the extent that the Appellant argues on appeal that the NPRC did not consider all of the documents submitted in support of her claim, such argument is without merit.


FINDINGS OF FACT

1.  In an administrative decision dated on August 24, 2009, the RO determined that new and material evidence had not been received sufficient to reopen the previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits; this decision was not appealed and became final.

2.  The evidence received since the August 2009 RO decision is either cumulative or redundant of evidence previously considered in support of the claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits, and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2009 RO decision, which denied the claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the August 2009 RO decision in support of the claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and in March 2012, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit evidence demonstrating that her spouse had qualifying active service in the Philippine Commonwealth Army or recognized guerillas and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2012 letter defined new and material evidence, advised the Appellant of the reasons for the prior denial of the claim, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in the March 2012 letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Appellant's claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify her under the VCAA cannot be considered prejudicial.  Id.  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the notice was issued prior to the currently appealed administrative decision issued in September 2012; thus, this notice was timely.  There has been no prejudice to the Appellant and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Appellant's claims file; she has not contended otherwise.  As noted in the Introduction, the AOJ has complied with the requirements of the Federal Circuit's decision in Capellan regarding verification of service when additional documents are submitted to VA.  The Appellant's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Appellant also does not contend, and the evidence does not show, that her spouse was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.  It appears that the Appellant's spouse would not have qualified for SSA disability benefits during his lifetime because he was not a U.S. citizen.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Appellant contends that new and material evidence has been received sufficient to reopen her claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.  She essentially contends that she has submitted sufficient documentary evidence (records from the Philippine armed forces and other Philippine documents) proving that her husband is entitled to recognition as a "Veteran" for VA disability compensation purposes, entitling her to VA death benefits as his surviving spouse.

Laws and Regulations

In August 2009, the AOJ denied the Appellant's claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Appellant did not initiate an appeal of the August 2009 administrative decision and it became final.  The Appellant also did not submit any statements relevant to this claim within 1 year of the August 2009 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Appellant filed an application to reopen her previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits in a letter which was date stamped as received by the AOJ on February 23, 2012.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Appellant's application to reopen a claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits, the evidence before VA at the time of the prior final AOJ decision in August 2009 consisted of a "Guerilla Verification Slip" from the Armed Forces of the Philippines (AFP), an undated "Enlistment Record," a "Certification" from the AFP Office of the Adjutant General (OAG), and several certifications regarding the lack of qualifying active service for the Appellant's spouse which VA had obtained from the NPRC.  The RO noted that the NPRC had advised VA repeatedly that the Appellant's spouse had no valid service in the U.S. Armed Forces, either as a member of the Philippine Commonwealth Army (USAFFE) or as member of the recognized guerillas.  The RO also noted that none of the newly submitted evidence offered any new or different identifying information for the Appellant's spouse that what had been submitted previously to the NPRC for certification (and had resulted in repeated negative certification of any valid active service).  The RO concluded that, based on the negative response(s) from the NPRC, the Appellant's spouse was not entitled to recognition as a Veteran and no VA benefits were payable to the Appellant as his surviving spouse.  

The newly received evidence includes all of the documents previously submitted to VA by the Appellant in support of her claim.  Additionally, the Appellant submitted several documents from the Philippine Veterans Affairs Office (PVAO) purporting to show that her spouse was a "Veteran" with qualifying active service in the U.S. Armed Forces which would entitle her to VA disability compensation as his surviving spouse.  As noted elsewhere, pursuant to Capellan, all of the evidence received since August 2009 was submitted to the NPRC for certification of the alleged active service of the Appellant's spouse.  The NPRC again returned a negative response, finding that the Appellant's spouse had no valid service in the U.S. Armed Forces, either as a member of the Philippine Commonwealth Army (USAFFE) or as member of the recognized guerillas.  The newly received evidence also includes the Appellant's handwritten lay statements to the effect that she disagrees with the negative response(s) from the NPRC concerning her spouse's alleged qualifying active service in the U.S. Armed Forces, either as a member of the Philippine Commonwealth Army (USAFFE) or as member of the recognized guerillas, and an assertion that his name was misspelled in the RO's certification requests sent to the NPRC.  (The Board notes parenthetically that, in the most recent submission sent to the NPRC by the RO in November 2013, several different spellings of the name of the Appellant's spouse - including all spellings identified by the Appellant in her correspondence with VA - were provided.  The NPRC again returned a negative certification in April 2014 as to the alleged active service of the Appellant's spouse, finding again that the Appellant's spouse had no valid active service.)

With respect to the Appellant' application to reopen a previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits, the Board notes that the evidence which was of record in August 2009 did not indicate that the Appellant's spouse had qualifying active service in order to be recognized as a Veteran for purposes of establishing legal entitlement to VA death benefits.  Despite the Appellant's assertions to the contrary, a review of the record evidence submitted since August 2009 still does not indicate that her spouse had any qualifying active service in the U.S. Armed Forces, either as a member of the Philippine Commonwealth Army (USAFFE) or as member of the recognized guerillas.  All of the evidence submitted since August 2009 is cumulative or redundant of evidence previously considered by VA in adjudicating the Appellant's claim entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits.  The Board notes in this regard that there is no evidence, other than the Appellant's statements, in the newly submitted evidence which indicates that her spouse had any qualifying active service in the U.S. Armed Forces.  Nor is such evidence sufficient to reopen the previously denied claim.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Appellant's previously denied claim.  Unlike in Shade, there is no evidence in this case - either previously considered in the August 2009 RO decision or received since this decision became final - which demonstrates that the Appellant's spouse had any qualifying active service in the U.S. Armed Forces, either as a member of the Philippine Commonwealth Army (USAFFE) or as member of the recognized guerillas such that he can be recognized as a Veteran.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Appellant's request to reopen her previously denied claim.  In summary, as new and material evidence has not been received, the previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to recognition of the Appellant's spouse as a Veteran for purposes of establishing legal entitlement to VA death benefits is not reopened.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


